Citation Nr: 0001905	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, identified 
as impotence, claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment rendered in 1993 and 
1994.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the left 
lower extremity claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment rendered in 1993 and 
1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Former Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from July 1955 
to September 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama which denied the 
appellant's claim for benefits pursuant to 38 U.S.C.A. § 1151 
based on alleged impotence and alleged additional disability 
of the left lower extremity due to treatment rendered at VA 
medical facilities in 1993 and 1994.  The latter claim will 
be addressed in the REMAND section which follows the ORDER 
section in the decision below.

In October 1999, a Travel Board hearing was held in 
Montgomery before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in the present 
case, the former statute, as discussed below, is more 
favorable to the appellant).





FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was hospitalized in VA facilities in 1993 
and 1994.

3.  The appellant has been diagnosed with erectile impotence.

4.  The appellant has submitted no medical evidence or 
competent opinion showing that any of his erectile 
dysfunction is related to any VA treatment.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for impotence as a result of VA medical treatment 
rendered in 1993 and 1994.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  For the reasons set forth below, 
it is concluded that all development legally required and 
indicated regarding the impotence claim has been completed.

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Id. 

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
(Supreme Court) issued its decision in the case, affirming 
the decisions of the Court of Veterans Appeals and the Court 
of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  As a result, the fault, negligence, or accident 
requirement set forth in 38 C.F.R. § 3.358(c)(3) was 
invalidated on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the regulation to the decision of the Supreme Court.  The 
Board notes that the appellant's § 1151 claim was filed in 
March 1997, and that the rating decision denying that claim 
was issued in August 1997.

In this case, the appellant claims that he suffers from 
impotence related to the treatment he received in VA 
hospitals in 1993 and 1994.  38 C.F.R. § 3.358, the 
regulation implementing 38 U.S.C.A. § 1151, provides, in 
pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was the treatment 
rendered by VA physicians during his 1993 and 1994 
hospitalizations that caused the appellant to suffer from the 
additional disability (impotence) he claims.  King v. Brown, 
5 Vet. App. 19, 21 (1993) held that "evidentiary assertions 
[by the veteran] must also be accepted as true for the 
purpose of determining whether the claim is well grounded.  
Exceptions to this rule occur when the evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion."  In this 
case, the evidentiary assertions by appellant as to the 
§ 1151 claim are beyond the competence of the person making 
the assertions, as will be explained.

The appellant testified during his October 1999 Travel Board 
hearing at the RO that he did not suffer from impotence prior 
to his hospitalization in 1993, after he suffered from a 
heart attack.  He stated that the impotence first started 
after he received treatment in 1993 for blood clots in his 
left leg, and that the problem continued in 1994, when he 
again had problems with the left leg.  See Travel Board 
Hearing Transcript p.14. 

Review of the medical evidence of record reveals that the 
appellant was hospitalized in a VA facility in July 1995, 
when a penile implantation was performed.  The discharge 
summary from that hospitalization indicated that the 
appellant had been complaining of erectile impotence for 
several months.  He was also noted to have a history of 
Peyronie's Disease with progressive worsening of impotence 
times one year.   

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony, to establish that the 
impotence he currently suffers from is causally due to VA 
treatment and/or surgery rendered in 1993 and 1994; the 
appellant is not medically trained and is not qualified to 
render such a medical opinion that he currently has impotence 
as the result of VA care in 1993 and 1994.  There is no 
medical evidence which indicates that the appellant currently 
suffers from any erectile dysfunction due to any treatment he 
has ever received from VA, and such would be required to make 
the claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The appellant's allegations that he currently suffers from 
impotence caused by treatment rendered in VA facilities in 
1993 and 1994, are not otherwise borne out by the evidence of 
record, including any credible medical opinion that the 
course of treatment he received at the VA in 1993 or 1994 has 
resulted in any current erectile dysfunction and therefore, 
his claim is not well-grounded.  

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  It is also noted, however, 
that there is no allegation that there are records that could 
be obtained that could make the claim well-grounded.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
views the discussion as set forth in the various documents 
from the RO, as well as the discussion above, to be 
sufficient to inform the appellant of the type of evidence 
needed to well-ground this claim, and thus complete his 
application for 38 U.S.C.A. § 1151 benefits for impotence.  

Again, it is noted that there is no allegation that there are 
additional records that are available that would render the 
claim well-grounded.  If the appellant were to submit 
documentation such as clinical evidence or a persuasive 
medical opinion tending to show that he currently has 
impotence that is due to VA treatment, his claim could be 
considered well-grounded as per Robinette.  Absent evidence 
or credible medical opinion that the appellant's currently 
suffers from any erectile dysfunction as the result of care 
and medical treatment provided by the VA, the Board finds 
that the appellant's claim must be denied as not well-
grounded.  38 U.S.C.A. § 5107 (1991); Dean v. Brown, 8 Vet. 
App. 449 (1995).


ORDER

The appellant's claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 for impotence as a result of medical 
treatment rendered by the Department of Veterans Affairs in 
1993 and 1994 is denied.




REMAND

The RO, as reflected in its August 1997 rating action and the 
March 1998 Statement of the Case, denied the appellant's 
claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left lower extremity on the 
merits.  At this time, the Board sees no reason to disturb 
the RO's apparent determination that the appellant's claim is 
well-grounded.

Review of the medical evidence of record reveals that the 
appellant suffered a heart attack in April 1993, and was 
treated at a local private hospital, then transferred to the 
LSU Medical Center.  After a month at that facility, he was 
transferred to the VAMC at Shreveport; a week later, he was 
transferred to the VAMC at Birmingham.  Out of all this time 
in hospitals between April 1993 and July 1993, the current 
record before the Board contains a condensed version, 
consisting mainly of the discharge summaries from the 
appellant's VA hospitalizations, plus some VA-arranged home 
health care records and some VA outpatient records.  

The available records indicate that the appellant had been 
diagnosed with deep vein thrombosis (DVT) prior to his 1993 
heart attack.  In 1984, the appellant suffered a DVT in his 
right lower extremity, followed by a pulmonary 
thromboembolus.  The same thing happened again in 1986.  
Between the evening of hospital day three at the VAMC in 
Birmingham and the morning of day four (in June 1993), the 
appellant's hematocrit dropped several points and he 
presented with significant swelling of the left thigh with 
ecchymosis of the posterior aspect of the left thigh.  It was 
assumed that the appellant had bled into his left thigh.  The 
appellant testified at his Travel Board hearing that he had 
been told that he had had a blood clot that had broken 
leading to a hemorrhage.  See Hearing Transcript p. 9.  A VA 
outpatient note, dated in July 1993, indicated that the 
appellant had suffered a DVT in his left femoral vein, status 
post IVC filter placement.

The discharge summary from the appellant's December 1993 
mitral valve replacement surgery (performed in a VA hospital) 
indicates that the appellant had had a left DVT and 
hemorrhage into the left thigh and that he currently had 
residual left lower extremity motion and sensory deficits.  
In October 1993, the appellant had undergone needle EMG 
testing; the associated electrophysiological findings were 
compatible with left lower extremity lumbosacral plexopathy.  
A January 1995 VA outpatient clinic note indicates that the 
appellant's left foot drop is due to this plexopathy and that 
the foot drop is secondary to the left thigh bleed.  

It appears, therefore, that the appellant suffered a left 
thigh bleed while in a VA hospital that has resulted in 
additional disability of the left lower extremity.  However, 
it is not clear whether or not there is a causal 
relationship, in addition to the temporal relationship, 
between the VA treatment in 1993 and the development of the 
left DVT.  Therefore, from a medical evidentiary standpoint, 
there is potentially insufficient medical evidence presently 
of record to address the appellant's claim of additional left 
lower extremity disability due to VA treatment.  The relevant 
sections of 38 C.F.R. § 3.358 provide that in determining 
whether additional disability exists following medical or 
surgical treatment, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  The regulation further 
provides that compensation is not payable for the continuance 
or natural progress of the disease or injury for which 
surgical treatment was authorized.  38 C.F.R. § 3.358(b)(2).  
Furthermore, in determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of (in this case) medical treatment, the following 
consideration will govern: It will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  Additional development is necessary in order 
to shed light on these evidentiary matters.

Additionally, prior legal provisions requiring fault or 
negligence on the part of the VA are no longer in effect.  In 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
(Supreme Court) issued its decision in the case, affirming 
the decisions of the Court of Veterans Appeals and the Court 
of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  As a result, the fault, negligence, or accident 
requirement set forth in 38 C.F.R. § 3.358(c)(3) was 
invalidated on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the regulation to the decision of the Supreme Court.  The 
Board notes that the appellant's § 1151 claim for the left 
leg was filed in March 1997, and that the rating decision 
denying the left leg claim was issued in August 1997.

Thus, the law and regulations require that there be some 
causal nexus between VA treatment and disability.  In other 
words, benefits can be awarded only if, after VA treatment, 
there is additional disability attributable to that VA 
treatment.  If a disorder deteriorates after VA treatment and 
that deterioration is due to the underlying disability 
itself, or some intercurrent cause, there is no entitlement 
to VA compensation benefits under 38 U.S.C.A. § 1151 because 
it can not be found that the additional disability is due to 
VA treatment.  At this time, there is no current competent 
medical evidence either clearly showing or clearly refuting 
the existence of a nexus between the appellant's treatment at 
a VAMC and the development of the current left leg 
disabilities.  In other words, on these fundamental points, 
the record is murky.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record- not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims and to afford 
him full procedural due process, the case is REMANDED for the 
following:

1. The RO should contact the appellant to 
request names and addresses of VA and 
private physicians and/or medical 
facilities which have provided him any 
treatment for the left leg that are not 
already of record.  All available 
relevant reports not already of record 
should be obtained from these physicians 
and/or medical facilities, including, but 
not limited to, all radiology records, 
nurses' notes, progress notes, operation 
reports, surgical pathology reports, 
medication records, doctors' orders and 
all other information.

In particular, the RO is to obtain the 
complete (either original or copies) VA 
medical records for the following: 	a.  
Hospitalizations of 5/25/93 to 6/1/93 
(Shreveport); 6/1/93 to 6/30/93 
(Birmingham); 12/6/93 to 12/27/93 
(Birmingham); 8/8/94 (Montgomery); and 
8/8/94 to 8/15/94 (Birmingham). 

b.  Outpatient records from all VA 
clinics from January 1993 to present.   

c.  The LSU Medical Center records from 
April 25, 1993 to May 25, 1993.

These records should be associated with 
the claims files. The appellant should be 
requested to sign and submit appropriate 
consent forms to release private medical 
reports to the VA.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Following the above, the appellant's 
file should be reviewed by an appropriate 
physician or physicians.  The reviewer(s) 
should review the claims file, and 
records obtained pursuant to paragraph 1 
above and provide findings that encompass 
all impairment due to the left lower 
extremity pathology.  All findings should 
be set forth in detail.

Following the review of the complete 
record, including the VA hospital and 
outpatient records, any private medical 
reports and a copy of this remand, the 
reviewer(s) should furnish opinions 
concerning the following:

(a)  What were the manifestations of left 
lower extremity pathology present prior 
to the May 1993 VA hospitalization?

(b)  What were the manifestations of DVT 
present prior to the May 1993 VA 
hospitalization?

(c)  What, if any, are the current 
manifestations of left lower extremity 
pathology?

(d)  Did the appellant develop any 
additional identifiable left lower 
extremity dysfunction or any DVT 
affecting the left leg due to any VA 
treatment, including provision of 
anticoagulants, during the 
hospitalizations of May and June of 1993?

(e)  If so, the reviewer(s) should 
identify the specific additional 
disability or disabilities caused by the 
particular VA treatment.  The reviewer(s) 
are advised that the question of 
negligence is not at issue.

(f)  Did the appellant develop any 
additional identifiable left lower 
extremity disability due to any VA 
treatment, including surgery, during the 
hospitalizations in December 1993, and/or 
August of 1994?

(g)  If so, the reviewer(s) should 
identify the specific additional 
disability or disabilities caused by the 
particular VA treatment.  The reviewer(s) 
are advised that the question of 
negligence is not at issue.

3.  If the reviewers do find an 
additional disability, they should 
provide an opinion as to the degree of 
medical probability that such additional 
disability is causally related to VA 
treatment rendered in May to June 1993, 
or December 1993, or August 1994, as 
opposed to the natural progress of any 
underlying disorder such as DVT.  
Further, the reviewers must comment 
specifically on the degree of medical 
probability that, if any additional left 
leg dysfunction is present, it would have 
resulted regardless of the VA treatment 
in 1993 or 1994.

The reviewers should identify the 
information on which they based their 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewers should so indicate.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical review reports.  If the reports 
do not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the 
physician(s) for corrective action.  
38 C.F.R. § 4.2. "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

5.  After completion of the above, the RO 
should again adjudicate the appellant's 
left leg claim on the appropriate legal 
bases and with consideration of all 
pertinent regulations.

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decisions.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



